237 Ga. 269 (1976)
227 S.E.2d 265
CULBERSON
v.
CULBERSON.
31313.
Supreme Court of Georgia.
Submitted July 2, 1976.
Decided July 15, 1976.
Robert J. Evans, for appellant.
James A. Robbins, Jr., for appellee.
NICHOLS, Chief Justice.
Under the decision in Knox v. Knox, 225 Ga. 481 (169 SE2d 805) (1969); Potts v. Potts, 229 Ga. 827 (194 SE2d 471) (1972); and White v. White, 233 Ga. 289 (210 SE2d 817) (1974), a substantial decrease in the husband's income or financial status since the date of the divorce decree may warrant a decrease of alimony and child support payments but does not demand it.
The judgment of the trial court refusing to modify the alimony and child support payments was not error.
Judgment affirmed. All the Justices concur.